Citation Nr: 1217119	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board denied the Veteran's claim in a November 2008 decision.  Following an appeal to the Court of Appeals for Veterans Claims (Court), a June 2009 Joint Motion for Partial Remand moved for the Court to vacate the November 2008 Board decision regarding the issue of entitlement to service connection for bilateral hearing loss.  Specifically, the Veteran alleged, through his representative, that adequate reasons and bases had not been provided with respect to the Board's denial, and that the Board failed to properly consider the lay evidence of record, as well as whether the Veteran was credible in his reports of bilateral hearing loss since his period of active service.  

In June 2009, the Court vacated this issue in accordance with the Joint Motion and remanded the issue of entitlement to service connection for bilateral hearing loss to the Board for further development.  The Board remanded the Veteran's claim for further development in March 2010.

In July 2010, the Board again denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran again appealed to the Court, arguing that the VA examination was inadequate.  In May 2011, the Court vacated and again remanded the issue of entitlement to service connection for bilateral hearing loss for further development.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA examination and to seek clarification from the Veteran's private audiologist regarding a medical opinion he submitted in support of the Veteran's claim.  The action specified in the September 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss did not have onset in service or within one year of service and was not caused by or otherwise related to the Veteran's active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran asserts that he has hearing loss as a result of exposure to heavy weapons fire while serving in an artillery unit during service.  The Veteran's DD-214 reveals that his military occupational specialty (MOS) was Heavy Weapons Infantryman.  Accordingly, the Board accepts as credible the Veteran's testimony that he was exposed to loud noise from heavy weapons fire during his period of active service.  

A review of the Veteran's service treatment records does not reflect complaints, diagnoses, or treatment for hearing loss.  He did undergo audiometric testing upon induction in December 1961 and separation in September 1963.  The December 1961 induction report showed no abnormalities regarding the ears.  The September 1963 service separation examination report indicates that the Veteran's ears were clinically evaluated as normal, and the Veteran denied having any ear trouble on the corresponding report of medical history.  See exit examination report, September 21, 1963. 

Post-service, there is no evidence of a hearing loss disability until the Veteran filed his claim for service connection in January 2006.

During a July 2006 VA examination, the Veteran reported exposure to loud gunfire during service.  He stated that the date of left and right ear hearing loss was "unknown."  While the examiner noted that the Veteran had "obvious" hearing loss, no opinion of etiology concerning this hearing loss was provided.  See VA examination report, July 3, 2006. 

Lay statements from friends and relatives of the Veteran, received in August 2006, report that the Veteran did not have hearing problems until he returned from military service.  

During an October 2006 VA audiological examination, the Veteran indicated that he had been exposed to noise from heavy weaponry during service.  The examiner observed, upon review of the claim file, that the Veteran's service separation examination noted normal hearing.  Audiological testing revealed bilateral hearing loss that met VA requirements for impaired hearing under 38 C.F.R. § 3.385 (2011).  

Although the examiner stated that it was more likely than not that the Veteran's tinnitus began during his period of active service, he opined that it was not likely that current hearing loss was related to in-service noise exposure.  In support of his opinion, the examiner noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappears in 16 to 48 hours after exposure to loud noise.  He further noted that impulse sounds may also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss occurs.  If that is the case, the damage is done when exposed to noise, and a normal audiogram subsequent to the noise exposure would verify whether the hearing had recovered without permanent loss.  See VA examination report, October 2006.

In a November 2006 letter, the Veteran's private audiologist indicated that the Veteran had severe high frequency sensorineural hearing loss, bilaterally.  The audiologist stated, in pertinent part, that the Veteran's history of exposure to the noise of machine guns and artillery while serving in the military during the early and mid 1960's quite likely resulted in the Veteran's current diagnosis of bilateral hearing loss.  The audiologist further stated that the type and degree of the Veteran's hearing loss was consistent with noise-induced hearing loss.  See Report, November 2006.

A February 2008 VA Audiology Clinic Note records that the Veteran first noticed hearing loss thirty years ago and associated it with exposure to 50 caliber machine guns.  

An additional VA examiner's opinion was obtained in May 2010.  The examiner noted a review of the claims file, to include audiograms dated October 26, 2006 (VA), and October 30, 2006 (private).  The examiner pointed out that the private audiologist did not have access to the Veteran's military records, and that the claims file contains medical records which show that the Veteran's hearing was within normal limits at the time of separation.  The examiner agreed with the opinion of the October 2006 VA examiner, insofar as exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappears in 16 to 48 hours after exposure to loud noise.  Lay statements from the Veteran's family and friends were also reviewed, in accordance with the March 2010 Board remand.  In response to their statements, which suggest that the Veteran's hearing problems began following his period of active service, the examiner stated that none of this evidence demonstrates that the Veteran's hearing loss began immediately following separation.  Further, it was noted that the lay statements of record reflect a progressive worsening of symptoms.  Ultimately, the examiner opined that it is less likely than not that the Veteran's hearing loss was related to noise exposure in the military, as his service treatment records indicated normal hearing at the time of discharge, and no progression of hearing loss was noted between his entrance and exit evaluations.  The examiner also stated that civilian noise exposure, as well as presbycusis, may have been contributing factors with regard to the Veteran's hearing loss.  See Opinion, May 2010.  

While this last statement is speculative, and thus has no probative value, the only opinion relevant to the Veteran's claim is whether it is at least as likely as not that the Veteran's hearing loss was caused by or related to service.  Since the examiner adequately addressed this issue, the examiner's speculation concerning what may be the actual cause of the Veteran's hearing loss is extraneous to the issue on appeal.  

In October 2011, another VA medical opinion was obtained.  The examiner found that the Veteran met the criteria for a VA hearing loss disability under 38 C.F.R. § 3.385, but concluded that it is less likely than not that this hearing loss was caused by or the result of an event in service.  The examiner provided the following rationale,

The Veteran had normal hearing at military enlistment and at separation.  There was not a significant threshold shift in either ear over the course of military service.  Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells, resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify no permanent hearing loss or threshold shift.  

See examination report, October 2011.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." 

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

Here, the Board finds that the VA opinions have greater probative value than the private opinion submitted by the Veteran in November 2006.  Regarding the positive etiological opinion of record, the Veteran's private audiologist did not indicate that he reviewed the Veteran's service treatment records, to include the absence of hearing loss complaints prior to separation, and did not account for the lack of any diagnosis of hearing loss until decades following service.  See report of C.F., November 3, 2006.

Pursuant to the Court's holding in Savage v. Shinseki, 24 Vet. App. 259 (2011), the Veteran was given the opportunity to seek clarification from C.F. concerning the rationale for his opinion, but the Veteran failed to either submit a new opinion from C.F. or a signed Authorization and Consent to Release Information.  

The Board assigns the highest probative value to the VA medical opinions  issued in May 2010 and October 2011.  While these opinions relied upon the fact that the Veteran's service treatment records were negative for hearing loss at the time of separation, that was not the only basis for the examiners' rationale.  The opinions were well-reasoned and supported by a rationale consistent with other evidence of record.  The May 2010 examiner noted that lay statements from the Veteran's family and friends did not document with specificity when the Veteran's hearing had actually decreased.  Further, it was noted that the lay statements of record reflect a progressive worsening of symptoms over time.  Both the May 2010 and October 2011 examiners also noted that the Veteran's service treatment records did not demonstrate any progression of hearing loss between his entrance and exit evaluations.  

The October 2006 examination also has some probative value, although less than the other VA examination.  While the examiner based his conclusion that the Veteran's hearing loss is not related to service on the absence of any hearing loss noted in the Veteran's service treatment records at separation from service, he did not take into account the Veteran's report of hearing loss since his separation from active service.  The Board notes that the Veteran, as well as those who have provided lay statements in support of his claim, are competent to attest to factual matters of which they had first-hand knowledge, such as the Veteran's hearing loss since separation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Further, the examiner's rationale centered on the fact that the Veteran's hearing was normal at the time of separation from service.  The Board notes that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, an argument could be made that the October 2006 examination reports is contrary to the ruling in Hensley, and therefore insufficient on which to base a decision.  However, the examiner explained in detail why evidence of normal hearing loss at separation from service is significant, noting that hearing loss occurs contemporaneous to impulse sounds or continuous loud noise exposure and therefore, if hearing loss occurred due to the Veteran's exposure to loud noise in service, it would be detected during audiological testing at separation from service.  The Board finds that this rationale implicitly rejects the Veteran's argument of a relationship between his current hearing loss disability and his in-service noise exposure.  

The Board has also considered the lay of testimony of the Veteran, as well as his friends and family, that attributes his hearing loss to his noise exposure in service.  In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as in-service noise exposure and a decrease in hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Veteran can attest to decreased hearing over time, and his friends and family are competent to report observable symptoms of decreased hearing.  However, neither the Veteran nor his acquaintances have been shown to be competent to establish an etiological nexus between any current hearing loss and his exposure to noise during his period of active duty. 

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss due to noise exposure in service is too complex to be addressed by a layperson.  While the Veteran is certainly competent to testify to symptoms he observed in service, such as ringing in his ears or subjective hearing impairment, he is not competent to offer an opinion as to the cause of this disability.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

The Board also finds that the probative value of the lay statements from the Veteran's friends and family, submitted in August 2006, is further undermined by the fact that when they wrote their statements, these witnesses were attempting to recall what they observed more than forty years ago.  Given the likelihood that memories have become lost or distorted after so much time, the Board does not consider the recollections of the Veteran's friends and family to be particularly probative regarding when the Veteran's hearing loss disability first developed.  

The Board finds that other evidence of record, including the opinions of medical professionals who have reviewed all the evidence of record and the absence of any complaints of or treatment for any hearing loss disability until more than forty years after the Veteran's service, to be more probative in this case than the lay evidence.  

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hearing had its onset in service, within one year following separation, or is etiologically related to service.  Approximately 40 years after separation, the Veteran filed a claim for service connection.  This significant lapse of time is highly probative evidence against the Veteran's claim of a nexus between a current hearing loss and active military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post- service medical treatment may be considered in the analysis of a service connection claim). 

Additionally, the May 2010 and October 2011 VA medical opinions are afforded more probative weight that the conflicting private opinion of record, and the VA examiners established that it was less likely than not that the Veteran's current diagnosis is etiologically-related to his period of active service.  Therefore, the Board finds that the most probative evidence of record does not establish a proximate link between reported noise exposure in service and his currently-diagnosed hearing loss.  Although the Veteran's reports that his hearing loss has existed since separation from active service have been given full consideration by the Board, he is not competent to provide an etiological nexus between current hearing loss and his period of service. Further, although the Veteran has reported that his hearing worsened more than 40 years prior, and lay statements of record noted that his hearing had decreased following active service, there is no evidence of record to show that any decrease in hearing acuity rose to a compensable degree per 38 C.F.R. 3.385 within one year following separation from service. 

As such, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in March 2006 informed the Veteran of the information necessary to substantiate the claim for service connection for hearing loss.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  An additional notice letter, also dated in March 2006, included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pursuant to the May 2011 Joint Motion for Remand, VA wrote to the Veteran in September 2011, giving him the opportunity to seek clarification from the private audiologist, C.F., concerning the rationale for his opinion.  The Veteran failed to either submit a new opinion from C.F. or a signed Authorization and Consent to Release Information.  There is nothing further VA can do without his consent.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted an opinion in November 2006 from a private audiologist, C.F..  The appellant was afforded a VA medical examination in October 2006, May 2010, and October 2011.  The examinations are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


